DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species. Election was made without traverse in the reply filed on 9/6/22.


Note in as much as independent claim 10 has been found to define patentable subject matter as noted below, per standard Office practice, non-elected dependent claim 13 is joined with the application.   A complete action on the merits for claim 13 is included herein.


The disclosure is objected to because of the following informalities:
Paragraph 0052 – line 4, “kneel” should be –keel--.  
Appropriate correction is required.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11, “the spring” lacks clear antecedent basis.
Claim 12, “the spring” lacks clear antecedent basis.
Claim 13, “the spring” lacks clear antecedent basis.
Claim 15, “the generally U-shaped configuration” in line 7 lacks clear antecedent support – note similar unclear term appears in the second to last line of the claim.  Additionally, “the sides” in line 8 lacks clear antecedent basis.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paterson ‘344.
Paterson teaches a system for supporting a motor (11) of a boat (12) with respect a boat trailer (13) comprising a support member (at 15+) having a first end portion constructed and arranged to support the motor of the boat and a second end portion constructed and arranged to be releasably secured to a portion (26) of the boat trailer – see column 2, lines 36-38.  The second end portion defines a generally inverted U-shaped member (at 25) constructed and arranged to receive the portion of the boat trailer within a generally U-shaped configuration formed by the member wherein the inverted U-shaped member defines a bight portion and a pair of leg members extending downwardly from sides of the bight portion and the support member is constructed and arranged to be connected to one of the pair of leg members of the inverted U-shaped member via a releasable latch assembly (at 25’ +) which is constructed and arranged to releasably secure the inverted U- shaped member to the portion of the boat trailer.  The latch assembly comprises a latch member moveable between a latched position and a released position as broadly claimed, wherein in the latched position, the latch member is constructed and arranged to retain the portion of the boat trailer within the generally U-shaped configuration of the U-shaped member.  
Claim 17,  the relied upon latch assembly defines a manually engageable member constructed and arranged as broadly claimed.


Claims 10 and 14 are allowed.

Claims 11-13  would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Christian and Arnett are cited as additional examples of outboard motor securement systems known in the art.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GORDON whose telephone number is (571)272-6661. The examiner can normally be reached Mondays 8am-4pm, Tuesdays 8am-12pm, and Thursdays 8am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN T GORDON/Primary Examiner, Art Unit 3616